Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 14 is objected to because of the following informalities:  
With respect to claim 14, Sn is not defined.  Sn defined on claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A.	Claim 1, 2, 4, 5, 15, 16 and 18-20 are rejected under 35 USC 103 as being unpatentable over Tang et al. (WO 2009/056857) in view of Afruz (“Frequency Domain Pseudo-color to Enhance Ultrasound Images”) and Pawlicki (“"Method for Estimating Total Attenuation from a Spatial Map of Attenuation Slope for Quantitative Ultrasound Imaging")

With respect to claim 1, Tang et al. teach a non-transitory, computer readable memory; one or more processors (fig. 1 Signal Processing electronic 7); and 
a computer-readable medium containing programming instructions that, when executed by the one or more processors, cause the system to: 
acquire a raw ultrasound signal output from an ultrasound device (page 6, Iine 1-3); 
extract image phase and energy features from the filtered ultrasound image data (page 8, In 5-15 - information from multiple pulses with differing amplitudes and/or phases); 
enhance the image phase and energy features of the filtered ultrasound signal based on the transmission map estimation so that portions of a soft tissue associated therewith are made darker or lighter in an enhanced ultrasound image (page 6, Iine 25 - page 8, Iine 2 and page 22, Iine 1 - page 23, Iine 15 - attenuation correction factor is determined 130 from echo signal data from one or more echo signals as will be described below; contrast agent signal data Is calibrated 140 by using the attenuation correction factor. for example by dividing the contrast signal data by the attenuation correction factor, to obtain calibrated contrast agent data for the location; calibrated data may also be used to give an intensity value for a pixel of an image of the region of interest 2 to be displayed on a display; the target volume consists of a medium containing contrast agent 4, such as a tissue 3 containing bubbles present in blood flow. tissue echoes may be used to compensate for the attenuation in bubble echoes, since at ultrasound resolution the tissue 3 and microbubbles 4 are at the same location and are therefore exposed to the same forward attenuation).  
Tang et al. does not teach expressly that generate filtered ultrasound image data by filtering the raw ultrasound signal to transform information from a signal domain to a frequency domain; 
generate a filtered ultrasound signal by transforming the image phase and energy features from the frequency domain to the signal domain; and
produce a transmission map estimation based on a backscattered ultrasound signal from a tissue interface.
Afruz teaches generate filtered ultrasound image data by filtering the raw ultrasound signal to transform information from a signal domain to a frequency domain; (Fig. 1, FFT); 
extract image phase and energy features from filtered ultrasound image data (Fig. 1 outputs of Low pass/High pass/Band pass filter); 
generate a filtered ultrasound signal by transforming the image phase and energy features from the frequency domain to the signal domain (Fig. 1 Inverse FT); 
Pawlicki teaches to produce a transmission map estimation based on a backscattered ultrasound signal from a tissue interface (Abstract; page 3-4 The attenuation maps show changes in attenuation between different regions of the phantoms and the MAT tumor; The attenuation coefficient was estimated from the ultrasonic backscattered RF data using the spectral difference reference phantom method; The ROI overlap was set to 90% in the axial and lateral directions to create a fine-grained attenuation map).
At the time of effective filing, it would have been obvious to generate filtered ultrasound image data by filtering the raw ultrasound signal to transform information from a signal domain to a frequency domain; generate a filtered ultrasound signal by transforming the image phase and energy features from the frequency domain to the signal domain; and produce a transmission map estimation based on a backscattered ultrasound signal from a tissue interface in the system of Tang et al.

The suggestion/motivation for doing so would have been that since doing so would enable improved diagnosis and treatment monitoring.
Therefore, it would have been obvious to combine Afruz and Pawlicki with Tang et al. to obtain the invention as specified in claim 4.

With respect to claim 2, Pawlicki teaches perform radial symmetry filtering on the enhanced ultrasound image by analyzing dark spherical shapes in the enhanced ultrasound image and generate a radial symmetry image to identify regions of interest in the enhanced ultrasound image (page 4-5).

With respect to claim 4, Afruz teaches that the step of extracting the image phase and energy features is performed by an alpha scale filtering (Fig. 1 outputs of Low pass/High pass/Band pass filter).

With respect to claim 5, Afruz teaches that the alpha scale filtering is performed in a frequency domain (Fig. 1 Low pass/High pass/Band pass filter).  

With respect to claim 15, claim 15 is rejected same reason as claim 1 above.
With respect to claim 16, claim 16 is rejected same reason as claim 2 above.
With respect to claim 18, claim 18 is rejected same reason as claim 1 above.

With respect to claim 19, Afruz teaches that the step of generating the filtered ultrasound image data is performed by a Fourier transform (Fig. 1 FFT);

With respect to claim 20, Afruz teaches that the step of generating the filtered ultrasound signal is performed by the inverse Fourier transform (Fig. 1 Inverse FT); 

B.	Claim 3 and 17 are rejected under 35 USC 103 as being unpatentable over Tang et al. (WO 2009/056857) in view of Afruz (“Frequency Domain Pseudo-color to Enhance Ultrasound Images”) and Pawlicki (“"Method for Estimating Total Attenuation from a Spatial Map of Attenuation Slope for Quantitative Ultrasound Imaging") and further in view of Bertram et al. (US 2013/0324785).

Tang et al., Afruz and Pawlicki teach all the limitations of claim 2 as applied above from which claim 3 respectively depend.
      	Tang et al., Afruz and Pawlicki do not teach expressly that the system to output a surface topography map based on the radial symmetry image.
      	Bertram et al. teach system to output a surface topography map based on the radial symmetry image (para [0072]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to output a surface topography map based on the radial symmetry image in the system of Tang et al., Afruz and Pawlicki.
      	The suggestion/motivation for doing so would have been that In order to also take into account the effect of the rays exiting the treatment volume.
Therefore, it would have been obvious to combine Bertram et al. with Tang et al., Afruz and Pawlicki to obtain the invention as specified in claim 3.

With respect to claim 17, claim 17 is rejected same reason as claim 3 above.
 
Allowable Subject Matter
 
1.    Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	With respect to 6, None of the prior art of record teaches or fairly suggests that image processing system for processing an ultrasound image that extracting the image phase and energy features is performed in frequency domain by an alpha scale filter that is defined by 
    PNG
    media_image1.png
    47
    309
    media_image1.png
    Greyscale

where α is constant derivative parameter, σ is a filter alpha-scale parameter, and nc , is a unit normalization constant calculated from filter α, and together with combination of other claimed elements as set forth in the independent claim 6.  Therefore, the claim 6 is over the prior art of records.

With respect to 8, None of the prior art of record teaches or fairly suggests that image processing system for processing an ultrasound image that  enhance the image phase and energy features of the filtered ultrasound signal based on the transmission map estimation comprises combining scattering and attenuation effects in soft tissue based on equation 
    PNG
    media_image2.png
    25
    393
    media_image2.png
    Greyscale
where US(x,y) is a local energy image, UA(x,y) is a signal transmission map, USE(x,y) is an enhanced ultrasound image, and α is a constant value representative of echogenicity in the soft tissue in a local region, and together with combination of other claimed elements as set forth in the independent claim 8.  Therefore, the claim 6 is over the prior art of records.

With respect to 13, None of the prior art of record teaches or fairly suggests that image processing system for processing an ultrasound image that  perform radial symmetry filtering specified by equation Sn = Fn * An where "*" denotes the convolution operation; An is an isotropic Gaussian function and Fn is defined as: 
    PNG
    media_image3.png
    127
    261
    media_image3.png
    Greyscale

and α is a radial strictness parameter, and kn is a scaling factor across different radii on the enhanced ultrasound image by analyzing dark spherical shapes in the enhanced ultrasound image, and together with combination of other claimed elements as set forth in the independent claim 8.  Therefore, the claim 6 is over the prior art of records.

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663